Citation Nr: 0217752	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  91-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June to December 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1990 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

REMAND

When this case was most recently before the Board in 
August 2001, it was remanded for further development.  
Unfortunately, the development requested in the Board's 
remand has not been completed.  In this regard, the Board 
notes that the transcript of a Social Security 
Administration (SSA) hearing scheduled before an 
Administrative Law Judge (ALJ) on December 6, 1991, was 
not obtained nor was a copy of the January 13, 1992, ALJ 
decision awarding the veteran SSA disability benefits. 

The Board is obligated by law to ensure that RO's comply 
with its directives. Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App 268 (1998).  

The Board is also of the opinion that other development is 
required.

Accordingly, the case is REMANDED for the following:  

1.  The RO should obtain from the SSA a copy of 
the transcript of a hearing, if conducted, that 
was scheduled before an ALJ on December 6, 
1991, as well as a copy of the January 13, 
1992, ALJ decision awarding the veteran 
disability benefits.  A response, negative or 
positive, should be associated with the claims 
file.  

2.  The veteran should be invited to submit or 
identify competent medical evidence of the 
current existence of an acquired psychiatric 
disorder which is attributable to military 
service or of the current existence of PTSD.  
He should also be requested to submit or 
identify evidence which may corroborate his 
account of his inservice stressor incident to 
include but not limited to: records of law 
enforcement, mental health counseling centers, 
hospitals, physicians, and statements from 
family members, roommates, fellow service 
members, or clergy.  For the benefit of the 
veteran and his attorney, it is noted that 
evidence of behavioral changes following a 
claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavioral changes, that may 
constitute credible evidence of such a stressor 
include, but are not limited to, a request for 
a transfer to another military duty assignment, 
deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, 
anxiety without identifiable cause, or 
unexplained economic or social behavioral 
changes.  The RO should undertake any indicated 
development to obtain such evidence identified 
by the veteran.

3.  The RO should request that the veteran to 
supply the names, addresses and approximate 
dates of treatment or evaluation for any health 
care providers, including VA, who may possess 
additional records pertinent to his claim.  
After the requested information and any 
necessary authorization have been received, the 
RO should take all necessary steps to obtain 
copies of those records not already part of the 
claims folder.  

4.  If the RO is unsuccessful in obtaining any 
evidence identified by the veteran, it should 
so inform the veteran and his attorney and 
request them to provide copies of such records. 

5.  Then, the RO should schedule the veteran 
for a VA examination by a psychiatrist to 
determine the nature, extent and etiology of 
any psychiatric disorders present.  The 
examiner must review the claims folders before 
completing the examination report.  Any 
studies, tests and evaluations deemed necessary 
should be performed.  A diagnosis of PTSD under 
DSM IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) supporting 
the diagnosis.  If the veteran is found to have 
any other acquired psychiatric disorders, the 
examiner should provide an opinion with respect 
to each such disorder as to whether it is at 
least as likely as not that the disorder is 
etiologically related to the veteran's military 
service.  The rationale for all opinions 
expressed must also be provided.  

6.  The RO should then ensure that the above 
development has been completed and should 
undertake any other actions it deems to be 
required to comply with the notice and duty to 
assist provisions of the VCAA and enabling 
regulations.  

7.  The RO should then readjudicate the issue 
on appeal.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, he 
and his attorney should be furnished an SSOC 
and given an appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002). 


